Citation Nr: 0812173	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  98-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of sleep apnea, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the Board remanded this case for further 
evidentiary development, issuance of adequate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), and an 
explanation for the use of various diagnostic codes in this 
case.  During remand status, the RO determined that there was 
clear and unmistakable error in the January 1998 rating 
decision, which assigned a 50 percent evaluation for sleep 
apnea under diagnostic code 6847 effective from April 1990 
when there was no available rating criteria for sleep apnea 
until October 7, 1996, and then later changed the diagnostic 
code to 8108-6520 assigning a 60 percent evaluation.  
Pursuant to Board remand, the RO appears to have re-coded the 
disability.  Prior to October 7, 1996, it appears that the 
appellant's sleep apnea is rated by analogy to stenosis of 
larynx under Diagnostic Code 6520 at the 60 percent 
disability level; from October 7, 1996, sleep apnea no longer 
required rating by analogy and a 60 percent disability rating 
under Diagnostic Code 6847.  As Diagnostic Code 6847 does not 
provide a 60 percent evaluation, the RO continued the 
evaluation based upon the prior criteria.  See 38 U.S.C.A. 
§ 1155.

The Board notes that the appellant failed to report for the 
most recently scheduled VA examination, requested by the 
Board's May 2006 remand.  The record shows that the appellant 
is housebound and received in-home primary care.  As good 
cause is shown for the appellant's failure to report for VA 
examination, and because it appears that the circumstances 
for his inability to report for an examination are permanent, 
the claim will be decided on the evidence of record.  See 
38 C.F.R. § 3.655.  We note, historically, that the appellant 
failed to report for VA examination scheduled for December 
2004 due to "severe weather conditions" and transportation 
problems, and that he developed angina during pulmonary 
function testing on VA examination in January 2005 
examination which required emergency room treatment.  Three 
examinations have been attempted in connection with the 
current claim.  In January 2006, the appellant's 
representative requested that the Board adjudicate the claim 
based on the evidence of record in view of the appellant's 
circumstances.


FINDING OF FACT

The appellant has obstructive sleep apnea that requires the 
use of a breathing assistance devise, but without chronic 
respiratory failure, carbon dioxide retention, cor pulmonale, 
or requirement for tracheostomy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Codes 6520 (1995), 6520 (2007), 6847 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated June 2006, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  VA 
also generally advised the appellant to submit any additional 
information in his possession supporting of the claim, or to 
provide VA sufficient information to obtain that evidence on 
his behalf.  VA further notified the appellant of the 
disability rating and effective date elements of his claim.  
Specifically, he was informed that, in determining the 
disability rating, VA considered the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
impact on employment.  VA gave examples of the types of 
evidence the may be submitted to support the claim for 
increase.  The claim was readjudicated by the RO in January 
2007.  As such, and with consideration the recent Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Boards finds that the VCAA notice is adequate as to both 
content and timing.  We note that the appellant is not 
prejudiced by the late timing of the compliant VCAA notice in 
view of the subsequent adjudication of the claim.  
Essentially, the fundamental fairness of the adjudication 
process has not been compromised.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
scheduling him for VA examinations, seeking a medical opinion 
as to the severity of his disability, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the claims file, and the appellant does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the claimant and that no further action is necessary 
to meet the requirements of the VCAA.

Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

We note that, in the instant claim, there is a period of time 
prior to October 7, 1996, when there were no specific rating 
criteria for sleep apnea.  As such, the condition was rated 
by analogy to a closely related respiratory disease.  See 38 
C.F.R. § 4.20 (When an unlisted condition is encountered, it 
is permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous).  Effective October 7, 1996, VA amended 
the scheduler criteria for rating respiratory disorders, to 
include Diagnostic Code 6847 (Sleep Apnea Syndrome).  The 
amended code may only be applied as of its effective date.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) 
(2005); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Generally, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
liberalizing law or VA issue.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007).

In this case, the RO rated the appellant's sleep apnea under 
diagnostic codes 6520 (stenosis of the larynx) and 6847 
(sleep apnea syndromes).  The Board will also consider the 
regulations available prior to and from October 7, 1996, as 
applicable.

Diagnostic Code 6520 provides a 60 percent rating for FEV-1 
of 40- to 55-percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction; a 100 percent 
disability rating is assigned where there is forced 
expiratory volume in one second (FEV- 1) less than 40 percent 
of predicted value, with Flow-Volume Loop compatible with 
upper airway obstruction, or; permanent tracheotomy.  
38 C.F.R. § 4.97 (2007).

Diagnostic Code 6847 (sleep apnea syndromes) provides a 50 
percent disability rating use of a breathing assistance 
device is required.  A 100 percent disability rating is 
assigned if there is evidence of chronic respiratory failure 
with carbon dioxide retention or cor pulmonale; or a required 
tracheostomy.  See 38 C.F.R. § 4.104 (2007).
Prior to October 7, 1996, sleep apnea was rated by analogy to 
Diagnostic Code 6520 (stenosis of the larynx), which provides 
a 60 percent evaluation for severe impairment of respiration, 
dyspnea on slight exertion.  Where the condition continuously 
requires a tracheotomy tube, a 100 percent evaluation is 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6520 (1995).

In October 1991, there was a report of arterial oxygen 
desaturation to 59 percent.

Letters from the appellant's treating VA physician, Dr. Z, 
reflect a diagnosis for severe sleep apnea syndrome, which 
requires treatment with continuous positive airway pressure 
(CPAP).  Stanford University Sleep Disorder Clinic records 
dated September to December 1991 show severe obstructive 
sleep apnea with excessive daytime somnolence.  Nasal CPAP 
treatment was strongly encouraged.  Questionable narcolepsy 
was noted.

VA medical records dated 1991 to 2001 reflect multiple 
diagnoses, including severe obstructive sleep apnea.  No 
pulmonary function studies appear to have been conducted 
during this period.  An August 1997 entry shows that the 
appellant uses a CPAP at night and as needed during the day.  
A December 1998 entry reflects an impression for sleep apnea 
with a probable biventricular failure.

Report of VA examination dated February 1992 reflects 
restriction of "N-P and HP" passages due to obesity and the 
larynx; the impression was obstructive sleep apnea, well-
treated with CPAP.  Similarly, report of VA examination dated 
September 1995 shows complaints and findings for sleep apnea 
treated with CPAP.

VA respiratory examination dated July 1998 reflects that the 
appellant uses CPAP and BIPAP machines at night, and 
experiences daytime sleepiness and dyspnea.  By history, a 
tracheostomy was recommended, but deferred due to a rash on 
his neck.  Respiratory rate was 30.  Trachypnea and shortness 
of breath with brief ambulation was shown.  The appellant was 
obese, 358 pounds.  Sleep apnea was diagnosed.

A January 1999 VA treatment note reflects an assessment for 
possible worsening heart failure, which the examiner stated 
may be due to multiple reasons, including sleep apnea.  The 
examiner further stated that the appellant could have an 
element of cor pulmonale.  In September 1999, a VA heart 
examination was conducted.  On review of the claims folder, 
the examiner noted that a chest x-ray showed cardiac 
enlargement, but that this was probably due to the 
appellant's inability to take a deep breath.  He further 
noted that echocardiogram revealed no evidence of cardiac 
enlargement, and normal right-left ventricular size.  The 
examiner stated that the "Echo seems to preclude congestive 
heart failure" and that June 1998 and March 1999 
echocardiograms were unchanged.  The diagnoses were profound 
sleep apnea, history of aortic valve replacement, no evidence 
of congestive heart failure, and obesity (hypoventilation 
syndrome).  The examiner commented that "If he has been in 
heart failure, it has not damaged his heart in any way; I 
suspect it is true cor pulmonale (from Obesity 
Hypoventilation) if at all."  The examiner concluded that 
there was no relationship between the appellant's sleep apnea 
and the "very poor diagnosis of congestive heart failure."  
In a December 1999 addendum to this examination report, the 
examiner clarified his September 1999 remarks; regarding the 
presence of cor pulmonale, the examiner stating that "he 
[the appellant] DOES NOT HAVE IT NOW."

On hospital admission in November 1999 for complaints of 
chest pain and possible myocardial infarction, it was noted 
that the appellant was on CPAP over night and had no problem 
with his condition during the admission.

On a routine VA follow-up appointment in March 2001, the 
appellant reported using CPAP for sleep apnea and "doing 
very well with this."  He had no respiratory or pulmonary 
complaints this day.  Subsequently dated VA treatment records 
show essentially the same.  On examination in March 2002 
after developing angina, respiratory rate was 18, oxygen 
saturation was 98 percent on room air.  The trachea was 
midline.  May and October 2002 VA treatment notes reflect 
that the appellant was non-compliant with use of his CPAP and 
he was counseled to use his CPAP machine every night.  A 
December 2003 entry reflects that the appellant "does not 
always use his CPAP machine, but uses it as much as 
possible."

A VA chest x-rays dated July 2001, March 2002, October 2002, 
and July 2004 show no evidence of acute cardiopulmonary 
disease.  VA treatment records dated from 2004 and 2005 
continue to show sleep apnea along with multiple other 
chronic medical problems.  A VA emergency room note dated 
January 2005 reflects that the appellant was admitted after 
he developed angina during VA pulmonary function testing at 
the VA Pulmonary Clinic.  The assessment was angina secondary 
to pulmonary function tests.  These records reflect that the 
appellant was receiving home based primary care.

A VA medical opinion dated July 2006 was prepared based on a 
review of the claims folders.  It was noted that the 
appellant repeatedly stated that he was unable to leave home 
to present for medical examination.  As an initial matter, 
the physician indicated that it was unlikely that the 
appellant could undergo a pulmonary function test because of 
his comorbid conditions of heart disease and obesity.  Based 
on his review of the medical record, the physician concluded 
that the appellant has obstructive sleep apnea without 
evidence of chronic respiratory failure, carbon dioxide 
retention, cor pulmonale, or requirement for tracheostomy.  
It was noted that there is no indication in the record that 
tracheostomy had been recommended or performed.

Given the evidence discussed above, the schedular criteria 
for a higher evaluation are not met under either the rating 
provision extant prior to or from October 7, 1996, and the 
Board finds no basis upon which to assign staged ratings in 
this case.  See Fenderson, supra.  As such a uniform 60 
percent disability evaluation is warranted.  The current 
version of Diagnostic Code 6520 (stenosis of the larynx) 
requires evidence of reduced respiratory function to various 
degrees as measured by forced expiratory volume with upper 
airway obstruction.  As the record indicates, there are no 
pulmonary function tests that may be considered in this case 
and, although VA has attempted to obtain results from 
pulmonary function testing, the appellant has been either 
unable to attend or perform the necessary testing; moreover, 
it appears that comorbid medical conditions will permanently 
preclude him from undergoing that testing.  As there is no 
evidence of FEV-1 less than 40 percent of predicted value, or 
permanent tracheostomy, an increased evaluation is not 
warranted under Diagnostic Code 6520 (2007).  With respect to 
Diagnostic Code 6847 (2007), sleep apnea, an evaluation 
greater than 60 percent requires chronic respiratory failure 
with carbon dioxide retention or cor pulmonale; 
alternatively, a higher evaluation is warranted where sleep 
apnea requires tracheostomy.  None of these conditions is 
shown.  Although the appellant reported that a tracheostomy 
was recommended but deferred because of a skin rash on his 
neck, the medical evidence shows no finding that a 
tracheostomy is required.  The Board assigns greater 
probative value to the objective evidence of record, which is 
silent for required tracheostomy.  In regard to cor 
pulmonale, it is clear that examiners have suspected its 
presence.  However, when actually examined, it has never been 
proven.  The Board concludes that the clinical evidence 
disclosing the absence of cor pulmonale is more probative 
than an unsupported medical conclusion or belief (even if 
provided by a medical professional).  Lastly, an increased 
evaluation is not warranted under the old version of 
Diagnostic Code 6520 as the evidence shows that he does not 
require a tracheotomy tube.  38 C.F.R. § 4.97, Diagnostic 
Code 6520 (1995).

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased evaluation for sleep apnea is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


